Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to amendment filed on 5/31/2022.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the readout request" in “upon receiving the readout request”.  There is insufficient antecedent basis for this limitation in the claim. Though there is prior recitation of “to request the second industrial machine to read out the state data”, there is no specific prior recitation of “readout request”
Claim 14 recites the limitation of “the acquisition” in “use asynchronous communication to request the second industrial machine to start the acquisition of the state data,” and “the acquisition start request” in “when the acquisition start request is received from the first industrial machine” There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation of “the acquisition” in “start the acquisition of the state data” and “the acquisition start request” in “when the acquisition start request is received” There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation of “the acquisition” in “restrict the acquisition of the state data” There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation of “the acquisition condition” in “to acquire the state data based on the acquisition condition. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677). 

Per claim 1, 
Hata discloses
 A communication system, in which a first industrial machine and a second industrial machine are configured to communicate to/from each other, the communication system comprising circuitry configured to synchronize first time information updated by the first industrial machine and second time information updated by the second industrial machine with each other([0011], see control modules include timer that achieve time synchronization  between a high-level control module and low-level control module; [0076], see time synchronization between module 500-2 and module 500-1.; [0105], see time synchronization processing for modules 500-1, 500-2, and 500-3.);
, wherein the second industrial machine is configured to :
 acquire state data on the second industrial machine; ([0068], see control module perform log acquisition) 

Hata does not specifically disclose	
transmit to the first industrial machine the state data and the second time information when the state data was acquired by the second industrial machine;

However, Fritsch discloses
transmit to the first industrial machine the state data and the second time information when the state data was acquired by the second industrial machine ([0014] By way of example, the respective subsystems or measuring module can also allocate an internal time stamp for measurement, store it and communicate it together with the
measured value.)		


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Fritsch into the teachings of Hata to include the limitation disclosed by Fritsch.  The modification would be obvious to one of ordinary skill in the art to want to compensate effect caused by glitches in the system as suggested by Fritsch so the system would be more accurate. (Fritsch, [0014])

Per claim 6, the rejection of claim 1 is incorporated; 
Hata/Fritsch discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine) and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)

Per claim 9, the rejection of claim 1 is incorporated; 
Hata/Fritsch discloses
wherein the first industrial machine is a master machine, wherein the second industrial machine is a slave machine configured to operate based on a command from the master machine,(Hata, [0011], see high-level control module as a master machine and low-level control module as a slave machine; [0098], see time synchronizing command) wherein the slave machine is configured to acquire the state data on the slave machine,( Hata,[0068], see control module perform log acquisition) and transmit to the master machine 
 the second time information at a time when the state data is acquired and the state data. (Fritsch, [0014] By way of example, the respective subsystems or measuring module can also allocate an internal time stamp for measurement, store it and communicate it together with the
measured value.)

Per claim 12, it is a method claim with corresponding scope of limitation of claim 1 is rejected for similar reason of rejection of claim 1.

	
Per claim 13, it is a medium claim with corresponding scope of limitation of claim 1 is rejected for similar reason of rejection of claim 1.



Claims 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677) and further in view of Saegusa (US 2020/0050176 A1)

Per claim 2, the rejection of claim 1 is incorporated;

Hata/Fritsch discloses
the second industrial machine is configured to transmithe state data and the second time information indicating when the state data was acquired, upon receiving the readout request is received from the first industrial machine. (Fritsch, [0014] By way of example, the respective subsystems or measuring module can also allocate an internal time stamp for measurement, store it and communicate it together with the measured value.)		

Hata/Fritsch does not specifically disclose
wherein the first industrial machine is configured to request the second industrial machine to read out the state data, 
sending upon receiving the readout request is received from the first industrial machine.
	
However, Saegusa  discloses
 wherein the first industrial machine is configured to request the second industrial machine to read out the state data; sending upon receiving the readout request is received from the first industrial machine. (Fig. 1 [0052], communication command from host apparatus…readout command Rhs.  [0111-0114] see host apparatus issues readout instruction…readout data sent to host apparatus.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Saegusa into the teachings of Hata/Fritsch to include the limitation disclosed by Saegusa.  The modification would be obvious to one of ordinary skill in the art to want to acquire servo amplifier data for better control of the servo amplifier as suggest by Saequsa (Saequsa, [0004])

Per claim 17, the rejection of claim 2 is incorporated; 
Hata/Fritsch/ Saegusa discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine) and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)



Claims 3, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677) and further in view of Saegusa (US 2020/0050176 A1), Mukhopadhyay et al. (US 8572290 B1)

Per claim 3, the rejection of claim 1 is incorporated; 
Hata disclose
wherein the circuitry is configured to use synchronous communication to synchronize the first time information and the second time information with each other, (Hata, [0076], see module 500-2 receives about the time of timer 404-1 and timer be may be corrects the time of local synchronization timer, which appears to corresponds to synchronous communication as discloses in  Specification pp.23 – 24, discloses synchronizing global timer of controller 20 and motor control apparatus 30 using a command to overwrite the global timer of 30.  )

Hata/Fritsch does not specifically disclose 	
wherein the first industrial machine is configured to use a communication to request the second industrial machine to start the acquisition of the state data in an acquisition start request, and 

wherein the second industrial machine is configured to acquire the state data when the acquisition start request is received from the first industrial machine through use of the communication

However, Saequsa discloses	
wherein the first industrial machine is configured to use a communication to request the second industrial machine to start the acquisition of the state data in an acquisition start request, and 

wherein the second industrial machine is configured to acquire the state data when the acquisition start request is received from the first industrial machine through use of the communication. (Fig. 1 [0052], communication command from host apparatus…readout command Rhs. [0054], Rhs is a command to start reading out.  [0111-0114] see host apparatus issues readout instruction…readout data sent to host apparatus.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Saegusa into the teachings of Hata/Fritsch to include the limitation disclosed by Saegusa.  The modification would be obvious to one of ordinary skill in the art to want to acquire servo amplifier data for better control of the servo amplifier as suggest by Saequsa (Saequsa, [0004])

Hata/Fritsch/Saequsa does not specifically disclose 

The communication is asynchronous communication.

However, Mukhopadhyay discloses
The communication is asynchronous communication. (C9: 30-40, see a asynchronous communication)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Mukhopadhyay into the teachings of Hata/Fritsch/Saequsa to include the limitation disclosed by Mukhopadhyay.  The modification would be obvious to one of ordinary skill in the art to want to use asynchronous communication to allow components of the system to continue operation when communications become unreliable or certain components become unreachable over the network as suggested by Mukhopadhyay(c9:35-40)	


Per claim 14, the rejection of claim 2 is incorporated; 
Hata disclose
wherein the circuitry is configured to use synchronous communication to synchronize the first time information and the second time information with each other, (Hata, [0076], see module 500-2 receives about the time of timer 404-1 and timer be may be corrects the time of local synchronization timer, which appears to corresponds to synchronous communication as discloses in  Specification pp.23 – 24, discloses synchronizing global timer of controller 20 and motor control apparatus 30 using a command to overwrite the global timer of 30.  )

Hata/Fritsch does not specifically disclose 	
wherein the first industrial machine is configured to use a communication to request the second industrial machine to start the acquisition of the state data in an acquisition start request, and 

wherein the second industrial machine is configured to acquire the state data when the acquisition start request is received from the first industrial machine through use of the communication

However, Saequsa discloses	
wherein the first industrial machine is configured to use a communication to request the second industrial machine to start the acquisition of the state data in an acquisition start request, and 

wherein the second industrial machine is configured to acquire the state data when the acquisition start request is received from the first industrial machine through use of the communication. (Fig. 1 [0052], communication command from host apparatus…readout command Rhs. [0054], Rhs is a command to start reading out.  [0111-0114] see host apparatus issues readout instruction…readout data sent to host apparatus.)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Saegusa into the teachings of Hata/Fritsch to include the limitation disclosed by Saegusa.  The modification would be obvious to one of ordinary skill in the art to want to acquire servo amplifier data for better control of the servo amplifier as suggest by Saequsa (Saequsa, [0004])

Hata/Fritsch/Saequsa does not specifically disclose 

The communication is asynchronous communication.

However, Mukhopadhyay discloses
The communication is asynchronous communication. (C9: 30-40, see a asynchronous communication)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Mukhopadhyay into the teachings of Hata/Fritsch/Saequsa to include the limitation disclosed by Mukhopadhyay.  The modification would be obvious to one of ordinary skill in the art to want to use asynchronous communication to allow components of the system to continue operation when communications become unreliable or certain components become unreachable over the network as suggested by Mukhopadhyay(c9:35-40)	

Per claim 18, the rejection of claim 3 is incorporated; 
Hata/Fritsch/ Saequsa/ Mukhopadhyay discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine) and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)


Claims 4, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677) and further in view of Masui (2018/0067705)

Per claim 4, the rejection of claim 1 is incorporated;
 
Hata/Fritsch discloses
Acquires the state data (Hata, [0068], see control module perform log acquisition)

Hata/ Fritsch does not specifically disclose 

wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 

However, Masui discloses
wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 
 ([0033], see a controller rejects access request unless a predetermined condition is satisfied.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Masui into the teachings of Hata/ Fritsch to include the limitation disclosed by Masui.  The modification would be obvious to one of ordinary skill in the art to want to determine if a request is granted or not based a predetermined condition so the system only allow desired access as suggested by Masui ([0091])
	
Per claim 15, the rejection of claim 2 is incorporated;
 
Hata/Fritsch discloses
Acquires the state data (Hata, [0068], see control module perform log acquisition)

Hata/ Fritsch does not specifically disclose 

wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 

However, Masui discloses
wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 
 ([0033], see a controller rejects access request unless a predetermined condition is satisfied.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Masui into the teachings of Hata/ Fritsch to include the limitation disclosed by Masui.  The modification would be obvious to one of ordinary skill in the art to want to determine if a request is granted or not based a predetermined condition so the system only allow desired access as suggested by Masui ([0091])


Per claim 19, the rejection of claim 4 is incorporated; 
Hata/ Fritsch /Masui discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine)  and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)


Claims 5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677), Masui (2018/0067705) and further in view of Fujioka (US 2013/0254660 A1)

Per claim 5, the rejection of claim 4 is incorporated;
 Hata/Fritsch/Masui discloses
wherein the second industrial machine is configured to restrict the acquisition of the state data when the predetermined trigger condition is not satisfied (Masui, [0033], see a controller rejects access request unless a predetermined condition is satisfied.)

Hata/Fritsch/Masui does not specifically disclose
by a predetermined time limit. 
However, Fujioka discloses
by a predetermined time limit(Claim 18, see permitting or denying request for access based on a predetermined condition and a maximum time session corresponding to a predetermined time limit is discloses) 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Fujioka into the teachings of Hata/Fritsch/Masui to include the limitation disclosed by Fujioka.  The modification would be obvious to one of ordinary skill in the art to want to set up a time limit for processing a condition so the system will not loop forever and may introduce problem.


Per claim 20, the rejection of claim 5 is incorporated; 
Hata/Fritsch/Masui/ Fujioka discloses
wherein the circuitry is implemented by the first industrial machine, wherein the circuitry is configured to transmit a synchronization request containing the first time information to the second industrial machine, (Hata, [0076], module 500-2 receives the time of synchronization timer 404-1, wherein, module 500-1 corresponds to the first industrial machine and module 500-2 correspond to the second industrial machine)  and wherein the second industrial machine is configured to update the second time information based on the first time information contained in the synchronization request. ([0076], see corrects the time of timer 404-2)

	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677), and further in view of Atsushi et al. (GB 2298502 A)


Per claim 7, the rejection of claim 1 is incorporated;
Hata/Fritsch does not specifically disclose 
wherein the first industrial machine is configured to set an acquisition condition for the state data to the second industrial machine, and wherein the second industrial machine is configured to acquire the state data based on the acquisition condition. 

However, Atsushi discloses	
wherein the first industrial machine is configured to set an acquisition condition for the state data to the second industrial machine, and wherein the second industrial machine is configured to acquire the state data based on the acquisition condition(pp.5:15-pp.6:2, see main controller determining data acquisition condition for a subject device…subject devices setting a trigger condition for starting the data acquisition…receiving label name and data acquisition condition from the main controller)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Atsushi into the teachings of Hata/Fritsch to include the limitation disclosed by Atsushi.  The modification would be obvious to one of ordinary skill in the art to want to minimize data storage for data transfer (Atsushi , pp. 4: 18-22, minimize data storage for data transfer as the data acquisition condition reduces the volume of data to be transferred.)


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677), and further in view of Sakamoto (US 2020/0082531 A1) 

Per claim 8, the rejection of claim 1 is incorporated; 	
Hata/Fritsch does not disclose, however Sakamoto discloses
wherein the first industrial machine is configured to update time information with different time information from the first time information, (Fig. 2, [0042], discloses log collection module receiving logs from log transferring module and correct time information as update time information )
 wherein the first industrial machine is configured to convert the second time information received from the second industrial machine to the different time information, and record the different time information in a storage in association with the state data received from the second industrial machine,  and
wherein the different time information is in different format than the first time information.( [0058], [0062], disclose time information of log record is converted from one form to different one. [0042], log data is transferred from log transferring module and stored in log-log files storing module.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Sakamoto into the teachings of Hata/Fritsch to include the limitation disclosed by Sakamoto.  The modification would be obvious to one of ordinary skill in the art to want to correctly analyze failure of components dispersed in a plurality of countries with different time zones by converting time information associated with collected data as suggested by Sakamoto ([0003])
	
	

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677) and further in view of Li et al. (US 20190387434 A1) and Heckerman(US 2003/0018652 A1)



Per claim 10, the rejection of claim 9 is incorporated; 
Hata/ Fritsch discloses
the command and the state data  ( Hata, [0098], see time synchronizing command, [0068], see control module perform log acquisition)  )

Hata/Fritsch does not specifically disclose
comparison, based on the first time information at a time when the command is transmitted and the second time information received from the second industrial machine.

However, Li discloses
comparison, based on the first time information at a time when the command is transmitted and the second time information received from the second industrial machine. (claim 4, see comparing a first timestamp associated with a request message sent and a second timestamp associated with a response message to estimate the round trip time)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Li into the teachings of Hata/ Fritsch to include the limitation disclosed by Li.  The modification would be obvious to one of ordinary skill in the art to want to use the comparison as a basis for performance enhancement for the system.

Hata/ Fritsch /Li does not specifically disclose
wherein the circuitry is configured to display comparison

However, Heckerman discloses
wherein the circuitry is configured to display comparison ([0024], see display comparison results)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Heckerman into the teachings of Hata/ Fritsch /Li to include the limitation disclosed by Heckerman.  The modification would be obvious to one of ordinary skill in the art to want to enhance user’s understanding of the data via a display as suggested by Heckerman ([0024])
	

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677) and further in view of Yamaguchi (US 2020/0198136 A1)

Per claim 11, the rejection of claim 1 is incorporated;
 Hata/ Fritsch discloses
wherein the second industrial machine is configured to acquire, as the state data, in the second industrial machine, ( Hata,[0068], see control module perform log acquisition )  and transmit to the first industrial machine  the second time information at a time when the trace data is acquired and the state data.  (Fritsch, [0014] By way of example, the respective subsystems or measuring module can also allocate an internal time stamp for measurement, store it and communicate it together with the
measured value.)

Hata/Fritsch does not specifically disclose
state data includes trace data indicating a state change in time series.

However, Yamaguchi discloses
state data includes trace data indicating a state change in time series.([0146], see a list of histories of state changes…in time axis)

Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Yamaguchi into the teachings of Hata/Fritsch to include the limitation disclosed by Yamaguchi.  The modification would be obvious to one of ordinary skill in the art to want to ease the effort for defect analysis using trace of state change in history as suggested by Yamaguchi ([0146])

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (2015/0046742) in view of Fritsch (US 2014/0126677), Saegusa (US 2020/0050176 A1), Mukhopadhyay et al. (US 8572290 B1) and further in view of Masui (2018/0067705)

Per claim 16, the rejection of claim 3 is incorporated;
 Hata/Fritsch/Saequsa/Mukhopadhyay discloses
Acquires the state data (Hata, [0068], see control module perform log acquisition)

Hata/Fritsch/Saequsa/Mukhopadhyay does not specifically disclose 

wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 

However, Masui discloses
wherein the second industrial machine is configured to determine whether a predetermined trigger condition is satisfied, and request to access data when the predetermined trigger condition is satisfied. 
 ([0033], see a controller rejects access request unless a predetermined condition is satisfied.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Masui into the teachings of Hata/Fritsch/Saequsa/Mukhopadhyay to include the limitation disclosed by Masui.  The modification would be obvious to one of ordinary skill in the art to want to determine if a request is granted or not based a predetermined condition so the system only allow desired access as suggested by Masui ([0091])




	
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199